Citation Nr: 0303421	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  98-08 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1970, 
including service in Vietnam from July 1968 to July 1969.  

This appeal arises from a March 1998 rating action that 
denied service connection for PTSD.  A Notice of Disagreement 
(NOD) was received subsequently in March 1998, and a 
Statement of the Case (SOC) was issued in April 1998.  A 
Substantive Appeal was received in May 1998.  Supplemental 
SOCs (SSOCs) were issued in June and December 1998.

In March 1999, the veteran testified at a hearing before a 
hearing officer at the RO; a transcript of the hearing is of 
record.  A SSOC was issued in April 1999.

In July 1999, the Board of Veterans Appeals (Board) remanded 
this case to the RO for further development of the evidence 
and for due process development.  SSOCs were issued in 
January and July 2000 and December 2001.

In March 2002, the Board undertook additional development 
with respect to the issue on appeal, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (January 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  By letters of 
September 2002, the veteran and his representative were 
notified of the development as required by Rule of Practice 
903 (67 Fed. Reg. 3,099, 3,105) (January 23, 2002) (codified 
at 38 C.F.R. § 20.903).


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent 
possible, been accomplished.  

2.	The veteran has a diagnosis of PTSD among other possible 
psychiatric diagnoses, and has alleged experiencing 
stressful events in service, to include coming under enemy 
sniper fire and nearby enemy mortar attacks, and the 
knowledge that a friend had been killed in combat action 
in Vietnam prior to his arrival.

3.	The veteran did not engage in combat with the enemy in 
service.

4.	The veteran's claimed in-service stressful experiences 
regarding coming under enemy sniper fire and nearby mortar 
attacks have not been corroborated by service records or 
other credible, supporting evidence, and the veteran has 
not provided sufficient information for the VA to further 
attempt to independently corroborate these claimed 
inservice stressful experiences.  

5.	The veteran's claimed in-service stressful experience with 
respect to the occurrence of a friend's death in combat 
action in Vietnam has been verified, but the veteran 
failed, without good cause, to report for a VA psychiatric 
examination scheduled for the purpose of determining 
whether or not he suffered from PTSD as a result of that 
underlying stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include an enhanced duty on the part of 
the VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has, to 
the extent possible, been accomplished.

In the March 1998 rating action, the April 1998 SOC, the June 
and December 1998 and April 1999 SSOCs, the July 1999 Board 
Remand, the January and July 2000 and December 2001 SSOCs, 
the December 1997, April 1998, August 1999, and January 2001 
letters from the RO, and the September 2002 letter from the 
Board, the veteran and his representative were variously 
notified of the law and regulations governing entitlement to 
the benefit he seeks, the evidence which would substantiate 
his claim, and the evidence that had been considered in 
connection with his appeal.  Thus, the Board finds that he 
has received sufficient notice of the information and 
evidence needed to support his claim, and been provided ample 
opportunity to submit information and evidence.  
Additionally, the Board notes that in the aforementioned 
documents, the RO and the Board variously and specifically 
informed the veteran of the VCAA and the implementing VA 
regulations; what the evidence had to show to establish 
entitlement to the benefit he sought; what information or 
evidence the VA still needed from the veteran; what evidence 
the VA had retrieved and considered in his claim; what 
evidence he had to furnish; what he had to do to obtain 
assistance from the VA in connection with his appeal; and 
that the VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records, if he gave the VA enough information about such 
records so that the VA could request them from the person or 
agency that had them.  This various correspondence also 
notified the veteran that the VA needed him to furnish the 
name and address of any medical provider, the time frame 
covered by the records, and the condition for which he was 
treated, and that the VA would request such records on his 
behalf if he signed a release authorizing the VA to request 
them.  The veteran has been variously notified by the RO that 
he could help with his claim by informing the VA of any 
additional information or evidence that he wanted the VA to 
try to obtain or verify for him, including details concerning 
specifics of all combat action and stressful events he 
allegedly experienced in service, and submitting statements 
from former service comrades who could corroborate his 
claimed stressful experiences; where to send additional 
evidence or information concerning his appeal; and where he 
could request assistance if needed.  In September 2002, the 
Board notified the veteran and his representative of the 
importance of reporting for a scheduled VA examination, and 
of the provisions of 38 C.F.R. § 3.655 and the consequences 
of the veteran's failure, without good cause, to report for 
the examination.  Accordingly, the Board finds that the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by the 
VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished to the extent possible.  The RO, both on its own 
initiative and pursuant to the Board Remand, has made 
commendable, thorough efforts to assist the veteran in 
attempting to obtain evidence necessary to substantiate his 
claim; the Board has also undertaken evidentiary development 
on its initiative.  The veteran testified at an RO hearing on 
appeal in March 1999, and the transcript of the hearing 
indicates that the hearing officer carefully solicited the 
type of specific information and evidence from the veteran 
that would help him substantiate his claim.  Numerous VA 
medical records of psychiatric treatment and evaluation of 
the veteran have been obtained by the Board and associated 
with the claims file.  The veteran was requested to report 
for a VA psychiatric examination in September 2002 in 
connection with his claim.  He failed, without good cause, to 
report for the examination; he also failed to respond to 
August 1999 and January 2001 RO solicitations for more 
specific information and other evidence to help determine and 
corroborate his alleged inservice stressful experiences, and 
thus substantiate his claim.  Significantly, the veteran has 
not identified, and the claims file does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained. 

Under these circumstances, the Board finds that, at this 
juncture, adjudication of the claim for service connection 
for PTSD, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

I.  Background

The service medical records are completely negative for 
findings or diagnoses of PTSD.  The veteran was 
psychiatrically normal on separation examination of May 1970.

The veteran's service discharge report and enlisted 
qualification record reflect that his military occupational 
specialties (MOSs) in service were as an administrative 
specialist at a field depot, a personnel specialist, and a 
personnel supervisor at an army depot in Qui Nhon, Vietnam.  
The service medical and personnel records contain no evidence 
that he engaged in combat with the enemy in Vietnam, or that 
he received any award or citation that indicates that he 
engaged in such combat.

Post service, the veteran was seen at the Tompkins County 
Mental Health Center from October to December 1997; a 
clinical social worker recommended that he participate in 
counseling to address what appeared to be PTSD following his 
military service.

Numerous VA medical records developed from 1998 to 2002 show 
regular outpatient psychiatric treatment and evaluation of 
the veteran by several examiners for disorders variously 
assessed as PTSD in partial remission; a chronic dysthymic 
temperament along with PTSD; dysthymia; a depressive 
disorder, not otherwise specified; combat-related PTSD; a 
dysthymic disorder; possibly medication-induced sexual 
dysfunction; a recurrent, severe major depressive disorder 
without psychotic features; and PTSD due to Vietnam service.  
On November 1998 psychological evaluation, the veteran gave a 
history of having come under enemy sniper and mortar fire in 
service in Vietnam, as well as the death in combat in Vietnam 
of a friend two months prior to the veteran's arrival in 
Vietnam.  With consideration of the latter three stressful 
events, the examiner concluded that the veteran met the 
diagnostic criteria for PTSD, in partial remission.  In a 
subsequent opinion in October 2001, the same psychologist 
opined that the veteran did not meet the full criteria for 
PTSD, as the diagnosis was more consistent with dysthymia.

In his March 1998 NOD, the veteran claimed as a stressor the 
death in combat in Vietnam of a close friend who died before 
the veteran arrived in Vietnam.  He also stated that the area 
of his Qui Nhon base in Vietnam came under constant enemy 
rocket and mortar bombardment during the period he served 
there from July 1968 to July 1969.  

In a statement of February 1999, the veteran's representative 
stated that the veteran was a non-combatant in Vietnam who 
was exposed to stressful experiences during his military 
service there.

During the March 1999 RO hearing on appeal, the veteran 
testified that, while he was assigned to the Qui Nhon field 
depot in Vietnam, a nearby area came under many enemy mortar 
attacks during his period of service there.  He stated that 
he undertook much official job travel outside of Qui Nhon, 
and came under enemy sniper fire on at least 9 occasions 
during the year he served there, but no incident reports were 
documented, inasmuch as damage was sustained only by the 
vehicles and not personally by himself or his traveling 
companions.  He stated that he could not recall the names of 
any service comrades who accompanied him on his travels, and 
that he never wrote letters home to the U.S. reporting such 
occurrences.  He recalled the name of 1 service comrade who 
served with him in Qui Nhon.  He denied having sought 
treatment or counseling for stress while in Vietnam, and 
stated that he first sought medical treatment for related 
stress in approximately 1997.   

A July 2002 Board Contact Report and attachment verified that 
the friend that the veteran identified in his March 1998 NOD 
as having been killed in action in Vietnam in fact died there 
as a combat casualty in May 1998, over two months prior to 
the veteran's arrival in Vietnam.

In September 2002, the veteran failed, without good cause, to 
report for a VA psychiatric examination scheduled in 
conjunction with his claim for service connection for PTSD.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in wartime 
service.  38 U.S.C.A. § 1110.  Such a determination requires 
a finding of a current disability that is related to an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the veteran alleges that he has PTSD as a 
result of having experienced stressful events in service in 
Vietnam, to include coming under enemy sniper fire and nearby 
mortar attacks, and the knowledge that a close friend died in 
combat action in Vietnam over 2 months prior to the veteran's 
arrival in Vietnam. 

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed inservice stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f).  [Parenthetically, the Board notes that the 
version of the law in effect at the time the veteran 
initially filed his claim for service connection for PTSD 
required a "clear" diagnosis of PTSD; that requirement has 
since been eliminated.  As, in this regard, the current 
version of 3.304(f) as regards the 3 regulatory criteria-
requiring only a diagnosis rendered in accordance with 
38 C.F.R. § 4.125(a), which incorporates the provisions of 
the 4th Edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV)-is more favorable to the veteran, 
it must be considered in the adjudication of his claim.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, 1 Vet. App. 
at 312-13.  A more recent amendment to 38 C.F.R. § 3.304(f), 
effective May 7, 2002, which pertains to evidence necessary 
to establish a stressor based on personal assault, does not 
change the 3 criteria noted above, and is inapplicable to the 
claim on appeal.  See 67 Fed. Reg. 10330-10332 (March 7, 
2002).] 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether the veteran engaged 
in "combat with the enemy" in service.  The United States 
Court of Appeals for Veteran's Claims (Court) has held that 
the VA must make a specific finding as to whether the veteran 
engaged in combat.  See Gaines v. West, 11 Vet. App. 353, 359 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that a veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (October 18, 1999).  If the evidence establishes that a 
veteran engaged in combat with the enemy and a claimed 
stressor is related to that combat, then his lay testimony 
alone may establish the occurrence of the claimed inservice 
stressor, and no further development or corroborative 
evidence is required, provided such testimony is 
"satisfactory," i.e., credible, and consistent with the 
circumstances, conditions, or hardships of service.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Cohen, 10 Vet. 
App. at 146-47; Zarycki, 6 Vet. App. at 98.  If, however, the 
VA determines either that a veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat-related, his lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates his testimony or statements.  See Cohen, 10 
Vet. App. at 147; Zarycki, 6 Vet. App. at 98.

In this case, the veteran has not contended, nor does the 
evidence show, that he engaged in combat with the enemy 
during his service in Vietnam.  DD Form 214 (his report of 
service discharge) as well as his enlisted qualification 
record reflect that his MOSs in service were as an 
administrative specialist at a field depot, a personnel 
specialist, and a personnel supervisor at an army depot.  
Although he received various medals, to include the National 
Defense Service Medal, the Vietnam Service Medal, and the 
Vietnam Campaign Medal, there is no evidence that he received 
any award or citation specifically indicative of combat 
service.  His service personnel records do not otherwise 
establish evidence of combat with the enemy in service, and 
in a February 1999 statement the veteran's representative 
acknowledged that the veteran was a non-combatant in Vietnam.  
Under such circumstances, corroboration of the occurrence of 
the veteran's claimed in-service stressful experiences is 
necessary.  

As noted above, evidentiary and due process development by 
the RO pursuant to the June 1999 Board Remand and through the 
Board's own efforts in March 2002 included attempts to verify 
any combat action or claimed stressor experienced by the 
veteran in service, including stressful events described as 
coming under enemy sniper fire and nearby mortar attacks.  
The Board requested that the RO first attempt to obtain 
additional information from the veteran to facilitate such 
development.  Consistent with the Board's direction, the RO 
in letters of August 1999 and January 2001 requested the 
veteran and his representative to provide more specific 
information about the stressors he allegedly experienced in 
Vietnam.  Neither the veteran nor his representative 
responded to these requests, as a result of which further 
evidentiary development to attempt to verify the occurrence 
of such non-specific events is not warranted, inasmuch as the 
veteran has not provided sufficient information for the VA to 
further attempt to independently corroborate those claimed 
stressful experiences.  The Court has held that the duty to 
assist is not always a 1-way street; if a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The occurrence of such sniper 
fire and mortar attacks remain unverified as the result of 
the veteran's failure to cooperate in the VA's development of 
facts pertinent to his claim, and the Board thus finds that 
they cannot serve as a basis for any credible diagnosis of 
PTSD.  

The veteran has also reported as an alleged in-service 
stressor the death of a close friend in combat in Vietnam 
over two months prior to his arrival in Vietnam.  The Board's 
attempt to independently confirm the occurrence of this 
claimed in-service stressful event resulted in its 
verification in July 2002.  However, there is no evidence 
that this reported stressful event suffices to constitute the 
basis for any credible diagnosis of PTSD, inasmuch as the 
veteran then failed to cooperate with the VA by failing, 
without good cause, to report for a VA psychiatric 
examination scheduled for the purpose of determining whether 
or not he currently had PTSD as a result of that sole, 
specific underlying stressor.  Again, the Board emphasizes 
that the duty to assist is not a one-way street.  See Wood, 1 
Vet. App. at 193.  As the veteran failed to report for a VA 
examination scheduled in conjunction with his original claim 
for service connection for PTSD, the provisions of 38 C.F.R. 
§ 3.655 require the Board to make a decision in the claim 
based on the evidence of record - none of which contains a 
diagnosis of PTSD which is based solely on that verified 
stressor.      

Simply stated, there is no credible evidence that stressors 
claimed as coming under enemy sniper fire and mortar attacks 
(sufficient to support a diagnosis of PTSD) actually 
occurred, or that the veteran has PTSD as a result of the 
verified fact of the death of a friend in combat action in 
Vietnam prior to his arrival in Vietnam - essential criteria 
of 38 C.F.R. § 3.304(f).  Thus, the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A § 
5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990). 


ORDER

Service connection for PTSD is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

